Per Curiam. This was an action on the case brought by appellee against the city of Champaign to recover damages for personal injuries to the infant daughter of appellee caused by the alleged negligence of appellant. The daughter of appellee was between eight and nine years of age at the time of the accident and at that time the mother was supporting the family and had the care, custody and control of the daughter. The husband of appellee had left her without her fault about three years prior to the accident and had not been heard of since. The daughter in running backward in front of her younger sister, fell into a hole or area-way left exposed in the sidewalk of the city. It was about three feet wide and about eight feet deep and nothing around it to prevent persons from falling into it, and in falling, the little girl broke her leg. The jury found for appellee and assessed her damages at $300 for which amount judgment was rendered by the court, and appellant appealed. Some errors arose in the progress of the trial but they are not pressed by the party who might complain and are apparently abandoned; and as substantial justice lias been done, and in all probability the same result would be reached in case of another trial, no good reason appears for disturbing the judgment. Judgment affirmed.